      Case 1:16-cv-10860-PBS Document 278 Filed 07/18/19 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


INTELLECTUAL VENTURES I, LLC;
INTELLECTUAL VENTURES II, LLC,


           Plaintiffs,

                                           CA No. 16-cv-10860-PBS
v.


LENOVO GROUP LTD., LENOVO
(UNITED STATES) INC., LENOVOEMC
PRODUCTS USA, LLC, and EMC
CORPORATION,

           Defendants

INTELLECTUAL VENTURES I, LLC;
INTELLECTUAL VENTURES II, LLC,

           Plaintiffs,

v.                                         CA No. 16-cv-10868-PBS

NETAPP, INC.

           Defendant



         ORDER ON PLAINTIFFS’ MOTION FOR RECONSIDERATION


CABELL, U.S.M.J.

     By Order dated January 25, 2019, this court granted in part

and denied in part the defendants’ Renewed Motion for Entry of

Supplement to the Protective Order.         (D. 165, 223).      The Order

allows EMC Corporation (“EMC”) to designate certain documents
        Case 1:16-cv-10860-PBS Document 278 Filed 07/18/19 Page 2 of 5



produced    to   the    plaintiffs    (“IV”)      as   subject   to    a    patent

acquisition bar, which prevents IV and its counsel, who have access

to certain highly sensitive documents, from acquiring or advising

clients on acquiring patents or patent applications relating to

the subject matter of the patents involved in this lawsuit.                      In

finding such a bar to be appropriate and reasonable, the court

noted   inter    alia   that   IV’s   website     boasted   “its      success   in

acquiring 95,000 patents” and noted that it had approximately

30,000 patents “in active monetization programs.”                  The website

also noted that the number of IV’s patents was “rising,” although

it is not clear whether that related to the number of patents being

acquired or the number of patents being actively monetized, or

both.   Against this backdrop, IV urges the court to reconsider its

Order because, it asserts, the court mistakenly presumed that IV

was still actively acquiring patents when IV in fact ceased its

patent acquisition activities in 2017.            (D. 242).

     The    granting     of    a   motion   for    reconsideration         is   “an

extraordinary remedy which should be used sparingly.”                  Palmer v.

Champion Mortg., 465 F.3d 24, 30 (1st Cir. 2006).                  “Motions for

reconsideration are appropriate only in limited circumstances:

(1) if the moving party presents newly discovered evidence, (2) if

there has been an intervening change in the law, or (3) if the

movant can demonstrate that the original decision was based on a

manifest error of law or was clearly unjust.”               United States v.

                                       2
      Case 1:16-cv-10860-PBS Document 278 Filed 07/18/19 Page 3 of 5



Allen, 573 F.3d 42, 53 (1st Cir. 2009); see also Ferrara v. United

States, 372 F. Supp. 2d 108, 119 (D. Mass. 2005).               These exceptions

are “narrowly configured and seldom invoked.”                   United States v.

Connell, 6 F.3d 27, 31 (1st Cir. 1993).

     Following a careful review, the court finds no basis to modify

or reverse its Order.            IV’s motion rests principally on the

Declaration of James A. Weisfield, IV’s Vice President of Patent

Sales and Partner Licensing, who avers that IV is “no longer

acquiring patent assets” and “has not been involved in patent

acquisition since 2017.”          Notably, though, the Declaration does

not assert any salient facts that were not already before the court

when deciding the underlying motion.            The court acknowledges that

IV’s counsel argued at the hearing that IV had recently ceased

patent acquisitions and had no immediate plans to resume such

activity.        However, the court balanced these assertions against

the suggestive if not conflicting information on IV’s website

touting     at    a   minimum   IV’s    expansion   of    its     active    patent

monetization       programs,    and    the   relative    lack    of   a    vigorous

challenge to EMC’s characterization of that same information as

suggesting that IV was still involved in patent acquisition.

     To be clear, the court finds that the patent acquisition bar

it imposed would be and is reasonable even assuming IV is not

presently actively engaged in patent acquisition.                First, there is

at least a basis to suspect that IV might resume such activity in

                                         3
         Case 1:16-cv-10860-PBS Document 278 Filed 07/18/19 Page 4 of 5



the future.      Indeed, as IV’s own Senior Vice President of Global

Licensing hedged in an article cited by IV, “[t]he market is not

right at the moment for the type of fund we set up in the past

although that’s not to say we won’t come up with a different

model.”      Jack Ellis, Top Buyer Intellectual Ventures Announces

Cessation of Patent Purchasing Activities, Leaving the Secondary

Market     in   Limbo,   IAM MARKET    (Apr.          12,   2017)   https://www.iam-

market.com.      Further, and in any event, the court’s determination

that there existed a substantial risk of disclosure supporting a

limited     patent   acquisition      bar       was   not   based   solely   on   IV’s

business model but flowed from the combination of IV’s business

model and the nature and scope of IV’s counsel’s active national

patent litigation practice.            In that regard, the court remains

concerned that the significant risk of inadvertent disclosure that

underlay its original Order remains even if IV is not presently

seeking to acquire patents, because IV’s counsel may inadvertently

use the information in EMC’s technical documents when advising

other clients on acquiring patents or patent applications relating

to the same subject matter as the patents-in-suit.

     Finally, IV argues that the restriction on its outside counsel

punishes and restricts counsel’s practice.                     The court notes in

response that it has not restricted outside counsel’s practice any

more than it deems necessary to protect EMC’s technology, and IV

is always free to seek exemptions from the bar on a counsel-by-

                                            4
         Case 1:16-cv-10860-PBS Document 278 Filed 07/18/19 Page 5 of 5



counsel basis.      In re Deutche Bank, 605 F.3d 1373, 1380 (Fed. Cir.

2010). 1

     For     the   foregoing    reasons,    the   plaintiffs’    motion   for

reconsideration is DENIED.

SO ORDERED.

                                           /s/ Donald L. Cabell
                                           DONALD L. CABELL, U.S.M.J.

DATED:     July 18, 2019




1 IV also raises concerns regarding over-designation of documents but the
protective order in place provides a procedure for challenging the
designation of documents if such an issue should arise. (D. 100, at 9-10).

                                       5
